COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-052-CV
RHESHA
ANICE O'DAY‑CRAWFORD                                       APPELLANT
 
                                                   V.
 
MICHAEL
ARTHUR CRAWFORD                                                APPELLEE
 
 
 
                                               ----------
             FROM THE 393RD
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On July 21, 2006, we notified appellant that her brief had not been
filed as required by TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  August 10, 2006
 




[1]See Tex. R. App. P. 47.4.